DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           OLIVER S. STEEL,
                               Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1851

                          [September 6, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward Harold
Merrigan, Judge; L.T. Case No. 89 26582CF10B.

  Oliver S. Steel, Bushnell, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KUNTZ, JJ., concur.

                           *           *         *

  Not final until disposition of timely filed motion for rehearing.